 

Exhibit 10.6

 

September 21, 2012

 

Elite Pharmaceuticals, Inc.

165 Ludlow Avenue

Northvale, NJ 07647

 

Attention: Chris Dick

   President

 

Re:First Amendment

TPN-Elite Manufacturing and Supply Agreement dated June 23, 2011

 

Gentlemen:

 

ThePharmaNetwork, LLC, a New Jersey limited liability company and its wholly
owned subsidiary, Ascend Laboratories, LLC (together "TPN"), and Elite
Pharmaceuticals, Inc. and Elite Laboratories, Inc. (a subsidiary of Elite
Pharmaceuticals, Inc.), both Delaware corporations (together "ELITE") are
parties to certain manufacturing and supply agreement effective as of June 23,
2011 (the “Agreement”). All capitalized terms used without definition in this
letter agreement have the respective meanings provided in the Agreement.

 

Effective as of the date of this letter agreement, the parties agree that
sections 7.1 9.3. 2.7 and 3.3 of, and Exhibit A attached to, the Agreement are
amended in their entirety and, as amended, read as follows:

 

Section 7.1.           Term. The initial term (the “Initial Term”) of this
Agreement shall commence on the Effective Date and shall continue until December
31, 2014; thereafter, the term of this Agreement shall be extended for one (1)
year terms (each a “Renewal Term”) upon the mutual written agreement of the
Parties entered into at least six (6) months prior to the expiration of the
Initial Term or a Renewal Term.

 

Section 9.3.            Notices . Except as otherwise specifically provided, any
notice or other documents to be given under this Manufacturing Agreement shall
be in writing and shall be deemed to have been duly given if sent by registered
mail, nationally recognized overnight delivery service or facsimile transmission
to a Party or delivered in person to a Party at the address or facsimile number
set out below for such Party or such other address as the Party may from time to
time designate by written notice to the other:

 

If to ELITE: Elite Pharmaceuticals, Inc.

 

165 Ludlow Avenue

Northvale, NJ 07647

Attention: President

Facsimile: 201-750-2755

 

with a copy to: Silverman Sclar Shin & Byrne PLCC

381 Park Avenue South

New York, New York 10016

 

Attn: Richard Feiner

Facsimile: 917-720-0863

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended

 

 

 

 

If to TPN: ThePharmaNetwork, LLC

180 Summit Avenue, Suite 200Montvale, NJ 07645

Attention: George Solomon, COO

Facsimile: 201-476-1987

 

with a copy to:

ThePharmaNetwork, LLC

180 Summit Avenue, Suite 200

Montvale, NJ 07645

Attention: Allen Bagatsing, Esq. /Chief Legal Counsel

Facsimile: 201-476-1987

 

Any such notice provided pursuant to this Section 9.3 shall be deemed to have
been received by the addressee five business days following the date of dispatch
of the notice or other document by mail or, where the notice or other document
is sent by overnight delivery service, by hand or is given by facsimile,
simultaneously with the transmission or delivery. To prove the giving of a
notice or other document it shall be sufficient to show that it was dispatched.
Either Party may change its address at which notice is to be received by written
notice provided pursuant to this Section 9.3.

 

Section 3.3.            Invoicing and Payment. Payment terms by TPN for Product
supplied by ELITE hereunder meeting Product Specifications shall be net 30 days
by check or wire transfer, and shall be made without set-off and free and clear
of, and without any deduction or withholding for or on account of any taxes,
duties, levies, fees or charges, except as otherwise permitted under this
Manufacturing Agreement. Product shall be invoiced no sooner than the date of
shipment by ELITE. If TPN disputes any invoice, TPN shall notify ELITE that it
disputes the accuracy of such invoice specifying in particularity such
inaccuracy. TPN and ELITE shall make good faith efforts to resolve any disputes
within fifteen (15) days thereafter and subject to Section 7.2 a (iii). Any
amounts that are disputed shall be due upon the resolution of such dispute.

 

Section 2.7.           Delays. During the Term of this Manufacturing Agreement,
if ELITE is not able to timely meet Product orders submitted by TPN pursuant to
Section 2.2, ELITE shall promptly notify TPN of the reason for the delay and the
date delivery of Product is expected to occur. If shipment is delayed more than
ten (10) business days beyond the date of delivery for reasons other than API
supply (including DEA quota issues), then ELITE shall be responsible for any and
all customer bill back penalty actually incurred and documented by TPN to be
paid by ELITE within fifteen (15) days from receipt of such invoice.

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended

 

 

 

 

Exhibit A- Product and Purchase Price and Minimum Annual Volume Requirements

 



Product   Mg    Bottle
Size    Firm Cost Per
Bottle exclusive of
API FOB Elite   Minimum
Annual
Volume Methadone Hydrochloride
10 mg Tablets, ANDA #090635   10mg    100's   Manufacturing Cost
${***}1 (see notes below)  

{***}

Bottles



 

 

1. All bottles manufactured in excess of {***} bottles each calendar year, shall
be at a firm cost per bottle exclusive of API FOB Elite of ${***}.

 

NOTES: The purchase price includes all costs except API cost which is the
obligation of TPN and is firm during the term of the Agreement.

 

ELITE shall produce Product in batch sizes between {***} bottles to {***}
bottles per batch. Elite will begin with the smaller batch sizes and increase
batch size as necessary. Starting no later than January, 2013 orders shall be
manufactured based on a batch size of {***} bottles.

 

Provided that TPN will give Elite 90 days advance notice, Elite shall accept and
be able to guarantee the manufacturing of up to {***} bottles/year.

 

During the 12 months ending December 31, 2014 and upon TPN’s written request,
Elite must be able to manufacture up to{***} bottles/year.

 

ELITE may also, from time to time, subcontract to Epic Pharma, LLC for bottling
of batches but at its earliest, will transfer the packaging operations to its
own facility.

 

Except as expressly modified by this letter agreement, the parties agree that
the Agreement will continue in full force and effect in accordance with its
terms.

 

If the foregoing correctly sets forth our agreement and understanding, please
execute the enclosed counterpart of this letter agreement and return the
executed counterpart to the undersigned at your convenience.

 

(Space left intentionally blank, signature page follows)

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended

 

 

 

 

THEPHARMANETWORK, LLC

 

By /s/   Name: George Solomon   Title: COO  

 

Accepted and agreed as of this September __, 2012

 

ELITE PHARMACEUTICALS, INC.

 

By /s/   Name: Chris Dick   Title:   President  

 

{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended

 

 

 